EXHIBIT 10.10



INVESTMENT SERVICES AGREEMENT FOR
INFINEX INVESTMENTS, INC.
SUBSCRIBERS
(Maine-Rev. 10/03)

THIS AGREEMENT ("Agreement"), made and entered into as of the 6th day of
January, 2004, by and between Infinex Investments, Inc. ("Infinex") and Bar
Harbor Banking and Trust Company ("Subscriber")

THE PARTIES AGREE AS FOLLOWS:

1.     Effective Date. This Agreement shall bind Infinex and Subscriber as of
the date set forth above. This date is referred to herein as the "Effective
Date".

2.     Infinex Centers. Infinex is a registered broker-dealer and investment
adviser and is licensed as an insurance agency and provides securities
brokerage, investment advisory and insurance products and services, all as
included in the Infinex Program (as defined below), to the general public,
including depositors and other customers of participating financial
institutions, through the operation of service centers ("Infinex Centers") at
locations of such institutions. Subscriber desires to become a subscribing
institution.

3.     Determination of Infinex Center Locations. As soon as practicable
following the Effective Date, and from time to time during the term of this
Agreement, Infinex and Subscriber shall consult with each other and shall use
all reasonable efforts to determine the number and to identify Subscriber’s
locations at which Infinex shall open and operate Infinex Centers. Infinex shall
use all reasonable efforts expeditiously to open and operate such number of
Infinex Centers at such locations as may from time to time be designated by
Subscriber and approved by Infinex, which approval shall not be unreasonably
withheld. Subscriber is not granted exclusive rights in any territory or
location. Infinex may enter into agreements with other subscribing institutions
and operate Infinex Centers at any other locations selected by Infinex and other
subscribing institutions.

4.     Subscriber's Obligations. Subscriber shall use all reasonable efforts to
provide the personnel, to cooperate with Infinex, to do all other acts and
things required by this Agreement to be provided or done by Subscriber, and to
permit Infinex to open and operate the Infinex Centers in accordance with the
terms of this Agreement.

5.     Infinex Program The Infinex Program consists of the following services
which Infinex shall provide:

        (a)    Brokerage and Clearing Services.

                (1)      Registered representatives of Infinex at Infinex
Centers operated as Subscriber’s locations and at Infinex’s main office will
execute purchases and sales of "Securities" as agent for Infinex’s customers,
including depositors and other customers of Subscriber and the general public
(hereinafter referred to as "Infinex Customers"). For purposes of this
subparagraph, the term "Securities" shall have the meaning set forth in section
3(a) (10) of the Securities Exchange Act of 1934, as amended (the "Act"), but
shall not include securities of Subscriber or any entity affiliated with
Subscriber.

                (2)      Infinex, as an introducing broker-dealer, will retain
one or more clearing brokers to provide customers with such confirmations and
account statements as are customarily provided by clearing brokers, maintain
such books and records as are customarily maintained by clearing brokers and
perform such billing, collections, account surveillance and other services as
are customarily performed by clearing brokers.

        (b) Investment Advisory Services. Investment adviser agents of Infinex
at Infinex Centers operated at Subscriber's locations and Infinex's main office
will provide investment advice and recommendations to Infinex Customers in
accordance with each customer's suitability profile and investment goals.

        (c)     Insurance Services. Licensed insurance producers of Infinex at
Infinex Centers operated at Subscriber's locations and at Infinex's main office
will, subject to applicable state insurance laws and regulations, execute
purchases and sales of certain insurance products as agent for Infinex
Customers.

        (d) Marketing, education research and technical assistance services.
Infinex will provide:

                (1)      guidance and assistance regarding the selection of
Subscriber locations at which Infinex shall open and operate Infinex Centers;

                (2)      guidance and assistance regarding the placement and
setup of the Infinex Centers at Subscriber locations;

                (3)      guidance and assistance regarding the identification of
Subscriber personnel who will act as "Mutual Employees" (as defined below);

                (4)      guidance and assistance regarding, and review and
approval of, Subscriber-sponsored advertising and promotion of the Infinex
Program;

                (5)      material for the orientation of Subscriber’s Mutual
Employees and Non- Mutual Employees (as defined below) with respect to the
Infinex Program;

                (6) compliance and procedures manuals for the operation of the
Infinex Program;

                (7) guidance and assistance regarding the furnishing and design
of Infinex Centers;

                (8)      guidance and assistance regarding the Infinex
news/quote services and terminals and related services;

                (9)      guidance and assistance regarding all other standard
accessories, equipment and supplies required to make the Infinex Centers at
Subscriber’s locations operational;

                (10)    monitoring of compliance at the Infinex Centers with
applicable laws, rules and regulations and with Infinex's manuals, rules,
procedures and instructions;

                (11)     monitoring of relevant laws, rules and regulations
affecting the Infinex Program and the operation of the Infinex Centers at
Subscriber's locations; and

                (12)     disbursement of Revenue Sharing Payments (as defined
below).

        (e)     Reports.      Infinex shall periodically provide to Subscriber
certain reports, the form, content and frequency of which shall be determined by
the mutual agreement of Infinex and Subscriber. Such reports shall include a
list of all customer complaints and their resolution. Other reports to be
provided Subscriber by Infinex may include sales reports by transaction and
Mutual Employee during a reporting period.

6. Modification of Infinex Program. Infinex may modify the Infinex Program from
time to time for the intended purpose of (i) meeting applicable regulatory
requirements, or (ii) making the Infinex Program more effective, efficient,
economical or competitive, offering additional services, adapting to new
technology or conditions, or enhancing the reputation or public acceptance of
the Infinex Program, provided that if any modification described in clause (ii)
above may materially and adversely affect the amount of Revenue Sharing Payments
payable to Subscriber hereunder or the operation of any Infinex Center
established or to be established at Subscriber’s locations, such modification
shall not be effected without Subscriber’s approval.

7. Revenue Sharing Payments.

        (a)      Infinex shall make payments to Subscriber with respect to all
securities and insurance transactions and investment advisory services which
occur at, or are attributable to, the Infinex Centers operated at Subscriber’s
locations ("Revenue Sharing Payments"), in accordance with Schedule 1 attached
to this Agreement. Notwithstanding the above, Infinex shall not be obligated to
make any Revenue Sharing Payment to Subscriber with respect to any insurance
transaction which occurs at, or is attributable to, the Infinex Centers operated
at Subscriber's locations unless and until the payment of such Revenue Sharing
Payments is permissible under the applicable insurance laws and regulations of
the state in which Subscriber is doing business. Infinex shall notify Subscriber
not less than 30 days in advance of any reduction in the percentage of Revenue
Sharing Payments, which reduction shall take effect on the date specified in
such notice; provided, however, that Subscriber may terminate this Agreement by
giving written notice of termination to Infinex within 20 days following
Infinex's notice of any such reduction in the percentage of Revenue Sharing
Payments. If Subscriber gives such notice of termination to Infinex, this
Agreement will terminate 30 days following Infinex's receipt of such notice and
Infinex shall not reduce the percentage of Revenue Sharing Payments payable to
Subscriber prior to such termination.

        (b)      Infinex reserves the right to deduct from Revenue Sharing
Payments (i) an amount equal to the total of all costs, expenses, charges and
fees, if any, payable by Subscriber to Infinex pursuant to this Agreement, (ii)
an amount equal to Subscriber's then current pro rata share of losses, costs and
expenses, if any, incurred by Infinex, directly or indirectly, as the result of
the failure of any Infinex Customer at a Infinex Center operated at any of
Subscriber's locations to meet any obligation to deliver any funds or securities
or to meet any other obligation pursuant to Infinex's agreement to perform
securities brokerage, investment advisory and insurance services for such
person, and (iii) Subscriber's then current pro rata share of investment
advisory fees paid by any Infinex Customer in advance of services rendered and
returned to such Infinex Customer upon termination of the investment advisory
agreement. Infinex shall use such efforts as are customary in the securities
brokerage, investment advisory and insurance business to mitigate such losses,
costs or expenses prior to deducting any amount from a Revenue Sharing Payment
pursuant to clause (ii) hereinabove.

        (c)    In addition to the rights of Infinex to deduct amounts from
Revenue Sharing Payments as set forth above in subparagraph 7(b), Infinex shall,
with respect to any and all sales of insurance products to Infinex Customers at
Infinex Centers operated at Subscriber's locations, have the right to deduct
from Revenue Sharing Payments an amount equal to Subscriber's then current pro
rata share of all charge-backs for canceled or adjusted sales of insurance
products and all charges for early surrender of insurance products as provided
in Infinex's agency agreements with the issuers of such insurance products
(hereinafter referred to, collectively, as "Chargeback and Surrender Payments").

        (d)      In the event Subscriber or Infinex terminates this Agreement,
then Infinex shall be entitled to retain an amount (the "Holdback Amount") from
all Revenue Sharing Payments due Subscriber following the delivery or receipt by
Infinex of the termination notice. The Holdback Amount shall be in an amount
which, in Infinex's sole judgment, reasonably approximates Subscriber's then
current pro rata share of all Chargeback and Surrender Payments which are
expected to arise in connection with sales of insurance products by Infinex to
Infinex Customers at Infinex Centers operated at Subscriber’s locations. Infinex
shall maintain the Holdback Amount in a non-interest bearing account for a
period to be determined by Infinex in its sole discretion (the "Holdback
Period"), which Holdback Period shall not be more than two years. During the
Holdback Period, Infinex shall be entitled to deduct from the Holdback Amount
all actual Chargeback and Surrender Payments as they occur. At the end of the
Holdback Period, Infinex shall pay over to Subscriber the remaining portion, if
any, of the Holdback Amount.

        (e)     Infinex shall use such efforts as are customary in the insurance
business to mitigate all Chargeback and Surrender Payments prior to deducting
such amount from a Revenue Sharing Payment pursuant to subparagraphs 7(c) or
7(d) hereof.

        (f)     Subject to subparagraph 7(d) above, Infinex shall make Revenue
Sharing Payments to Subscriber on or prior to the twentieth (20th) day of the
following calendar month with respect to all securities and insurance
transactions settled and all investment advisory fees received through the
Settlement Date (as defined below) for the immediately preceding calendar month.
For purposes of this paragraph, Settlement Date shall mean the date on which
Infinex closes its books and records for a particular month with respect to the
Infinex Customer accounts opened through the Infinex Centers at Subscriber's
locations. Each Revenue Sharing Payment shall be accompanied by a complete
record of transactions and, if applicable, an accounting of any losses, costs,
expenses, charges or fees incurred by Subscriber and deducted from such Revenue
Sharing Payment.

8. Mutual Employees.

        (a)     Employment Agreement. At the Infinex Centers operated at
Subscriber's locations, (i) securities transactions shall be effected only by
registered representatives of Infinex who shall be registered and qualified with
the National Association of Securities Dealers, Inc., (ii) investment advisory
services shall be provided only by investment adviser agents of Infinex who
shall be duly registered under applicable laws and regulations, and (iii)
insurance transactions shall be effected only by licensed insurance producers of
Infinex who are licensed to sell insurance products under the applicable
insurance laws and regulations of the state in which Subscriber does business.
Each such individual shall undertake employment by Infinex in one or more of
these capacities in addition to their employment by Subscriber. Such persons are
referred to in this Agreement as " Mutual Employees" or, solely with respect to
their employment by Infinex, as "Infinex Representatives". Each Mutual Employee
shall enter into an Employment Agreement with Infinex, in the form attached
hereto as Exhibit A, setting forth the terms of the Mutual Employee's employment
as an Infinex Representative.

        (b)     Compensation. Subscriber shall pay the compensation of the
Mutual Employees in amounts to be determined by Infinex from time to time after
consultation with Subscriber. Infinex shall have the right to inspect the
payroll and bonus records maintained by Subscriber for Mutual Employees. In
addition, Subscriber shall transmit to Infinex no less often than annually, and
promptly following Infinex's request, a copy of each Mutual Employee's W-2 form
or such information with respect to the compensation of any or all of the Mutual
Employees in such form as Infinex may otherwise prescribe.

        (c) Recruitment. Infinex shall assist Subscriber in recruiting
individuals to act as Infinex Representatives and shall proves and facilitate
the licensing and registration of individuals qualified to act as Infinex
Representatives. Notwithstanding anything to the contrary herein, Subscriber
shall have the right to disapprove the placement or retention of any Mutual
Employee in the Infinex Program operated on Subscriber’s premises.

        (d)    Training. The Mutual Employees shall be required to pass one or
more examinations prescribed by law, or furnish to Infinex proof that they have
passed such examinations, in order to qualify to act as Infinex Representatives.
Prior to taking such examination(s), if required to do so, such Mutual Employee
must successfully complete certain training, including a prescribed
pre-examination course. Such pre-examination training shall be provided by
Infinex or by third-party vendors at Subscriber's expense. Infinex shall notify
Subscriber of the availability of such training. Infinex shall provide, as
appropriate or necessary, additional training of the Mutual Employees with
respect to the Infinex Program subsequent to their qualification as Infinex
Representatives. Subscriber shall make the Mutual Employees available from time
to time to participate in such pre- and post-qualification training and in such
further training, if any, as Infinex may provide or arrange for from time to
time. Infinex also shall make available to all Mutual Employees a toll free
telephone number to Infinex's main office, pursuant to which Mutual Employees
may obtain answers to questions relating to particular transactions, customer
requests, Infinex procedures or the scope of their authority.

        (e)    Control by Infinex. Infinex shall exercise exclusive control and
direction of the Mutual Employees with respect to their conduct of business for
Infinex, and their conduct in such capacity shall be governed in all respects by
Infinex's compliance and procedures manuals and all other manuals, procedures,
rules and instructions of Infinex, current copies of which Infinex has provided
or will provide to Subscriber, and by applicable laws, rules and regulations,
all as in effect from time to time. Subscriber shall strictly honor such control
relationship and shall not have any involvement whatsoever in any of the
services performed by the Mutual Employees on behalf of Infinex. Notwithstanding
the foregoing, nothing in this subparagraph 8(e) shall be construed as
preventing the Subscriber from conducting compliance reviews and audits with
respect to (and otherwise monitoring) the activities of the Infinex
Representatives and other Infinex employees at Infinex Centers for purposes of
compliance with the directives of applicable regulatory agencies and any
Subscriber policies adopted pursuant to such regulatory directives.

        (f)    Discipline. The Mutual Employees shall be subject to discipline
by Infinex and by various federal and state regulatory authorities, securities
exchanges, clearing corporations or associations, associations of brokers and
dealers and certain other entities having jurisdiction over the operation of the
Infinex Centers and the conduct of the Mutual Employees. Subscriber shall
cooperate with Infinex in all respects in connection with the enforcement of any
sanctions imposed by Infinex or by any of such entities against any Mutual
Employee. Such disciplinary measures may include suspension or dismissal of any
Mutual Employee as an Infinex Representative. Subscriber shall report to Infinex
any violation of any law, rule or regulation or of any of Infinex's standards of
conduct or procedures for Infinex Representatives of which Subscriber has
knowledge or substantial suspicion, provided that Subscriber shall have no
obligation to Infinex or others to monitor such conduct or procedures.
Subscriber shall transmit any such report to Infinex in a manner calculated to
give Infinex immediate notice of any such violation and shall promptly
thereafter confirm any such report in writing to Infinex's compliance officer.

        (g)    Conduct of Subscriber's Business. In accordance with their
employment by Infinex and Subscriber, the Mutual Employees may conduct business
on behalf of Subscriber when not acting as Infinex Representatives. The conduct
of Subscriber's business by the Mutual Employees shall be consistent with, and
subject to, the provisions of paragraph 12.

9. Indemnification.

        (a)     Subscriber shall indemnify and hold harmless Infinex against any
and all losses, claims, damages, liabilities, actions, costs or expenses, joint
or several, to which Infinex may become subject (including any legal or other
expenses reasonably incurred by it in connection with investigating any claim
against it and defending any action and any amounts paid in settlement or
compromise, provided Subscriber shall have given its prior written approval of
such settlement or compromise, which approval shall not be unreasonably
withheld), insofar as such losses, claims, damages, liabilities, actions, costs
or expenses arise out of or result from (i) the negligent, reckless or
intentional act or omission of Subscriber, any Mutual Employee acting on behalf
of and under the direction of Subscriber or any other employee or agent of
Subscriber, or (ii) any breach by Subscriber of any of its representations,
warranties or obligations hereunder, or (iii) Subscriber’s improper use of a
name, trade name, servicemark or the like in conjunction with the Infinex
Program, as described in paragraph 16 hereof.

        (b)     Infinex shall indemnify and hold harmless Subscriber against any
and all losses, claims, damages, liabilities, actions, costs or expenses, joint
or several, to which Subscriber may become subject (including any legal or other
expenses reasonably incurred by it in connection with investigating any claim
against it and defending any action and any amounts paid in settlement or
compromise, provided Infinex shall have given its prior written approval of such
settlement or compromise, which approval shall not be unreasonably withheld),
insofar as such losses, claims, damages, liabilities, actions, costs or expenses
arise out of or result from (i) the negligent, reckless or intentional act or
omission of Infinex, any Mutual Employee acting as a registered representative,
investment adviser agent or insurance producer of Infinex or any other employee
or agent of Infinex, or (ii) any breach by Infinex of any of its
representations, warranties or obligations hereunder.

        (c) Promptly after receipt by an indemnified party under this paragraph
9 of notice of any claim or the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this paragraph 9, notify the indemnifying party in writing of such
claim or the commencement of such action. The indemnification is conditioned
upon timely receipt of such written notice. In case any such action is brought
against any indemnified party, and it notifies the indemnifying party of the
commencement thereof, as provided herein, the indemnifying party will be
entitled to participate therein and, to the extent that it may elect by written
notice to the indemnified party, to assume the defense thereof. Upon receipt by
the indemnified party of notice from the indemnifying party of such indemnifying
party's election to assume the defense of such actions such indemnifying party
will cease to be liable to such indemnified party under this paragraph 9 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof.

10. Non-Mutual Employees.

        (a)    Limited activities. Employees of Subscriber who are not also
Infinex Representatives ("Non-Mutual Employees") may distribute promotional
literature regarding the Infinex Program, direct persons to Infinex
Representatives and provide certain other limited types of information and
assistance, but may not engage in any investment or insurance-related activities
on behalf of Infinex. Subscriber shall comply in all respects with Infinex's
Compliance Manual for Infinex Participants (the "Participants' Compliance
Manual") as it may be modified or supplemented from time to time (with notice
and copies thereof provided to Subscriber), shall monitor the activities of and
cause compliance by, Non-Mutual Employees with Infinex's standards of conduct
established for such persons and shall report to Infinex in the manner set forth
in subparagraph 8(f) hereof any violations of such standards of conduct of which
Subscriber has knowledge or substantial suspicion.

        (b)    Training. Infinex shall make materials available to assist
Subscriber in training Non-Mutual Employees regarding standards of conduct and
permissible activities in connection with the Infinex Program. Subscriber shall
make Non-Mutual Employees available from time to time to participate in such
training.

11.    Hours of operation. Each Infinex Center shall be open for business during
all New York Stock Exchange trading hours which coincide with the business hours
of the Infinex Center location. In addition, any Infinex Center may be open for
business during such additional hours as Subscriber chooses subject to approval
by Infinex. Registered representatives, investment adviser agents and licensed
insurance producers of Infinex located at Infinex's main office will be
available by telephone to provide securities brokerage, investment advisory and
insurance products and services to Infinex Customers during all New York Stock
Exchange trading hours, whether or not any Infinex Center is then open for
business and any transactions or services thus effected will be attributed to
the appropriate Infinex Center.

12. Separation of Business. Subscriber shall maintain strict and total
separation of its business from the business conducted at each Infinex Center,
including separation of records and of physical facilities, and shall conduct
its business at all times so as not to lead to confusion between the business
conducted by Subscriber and the business conducted by Infinex through the
operation of the Infinex Centers. Infinex agrees to do the same. Subscriber
agrees to be bound by, and to comply in all respects with, the Participants'
Compliance Manual, as it may be modified or supplemented from time to time to
ensure compliance with applicable laws, current copies of which Infinex has
provided or will provide to Subscriber and which, as it may be modified or
supplemented from time to time, is incorporated in and made a part of this
Agreement.

13. Access.

        (a)     Infinex's supervisory personnel and representatives of state and
federal regulatory authorities and of any other entity having jurisdiction over
the operation of the Infinex Centers and the conduct of the Mutual Employees
shall have unimpeded access during Subscriber's business hours to the Infinex
Centers, to all records maintained in connection with the operation of the
Infinex Centers and to the Mutual Employees and their personnel records.

        (b)     Subscriber and the state and federal banking agencies having
jurisdiction over Subscriber are hereby authorized to have access to such
records of Infinex as are necessary to evaluate Infinex's and the Mutual
Employees' compliance with all applicable laws, regulations and directives, the
Interagency Statement (as defined in Paragraph 20 hereof) and this Agreement.

14. Subscriber Costs and Expenses. Subscriber shall be directly responsible for
the costs and expenses associated with the following items in connection with
the operation of Infinex Centers at Subscriber's locations:

        (a)    all furnishings, accessories and equipment utilized in the
Infinex Center, including the Infinex news/quote terminal;

        (b) the Infinex news/quote service and maintenance;

        (c)    any Value Line Investment Survey, Standard & Poor's Corporation
reports and similar published materials employed in the Infinex Center;

        (d) telephone and other operating equipment;

        (e)    Mutual Employee compensation and costs, including, without
limitation, recruitment costs, salary and benefits, travel and cost of
pre-qualification training and prescribed pre-examination course, examination
fees and filing fees;

        (f) Mutual Employee post-qualification sales training materials;

        (g) recruitment costs, salary and benefits for any support personnel;

        (h)     Subscriber-sponsored advertising and promotion; including any
and all promotions by Subscriber of the Infinex Program that are specific to
Subscriber and all stationery and business cards furnished to each Infinex
Center;

         (i)     Infinex's standard fees and charges as set forth on Infinex's
Schedule of Standard Fees and Charges, as such may be amended by Infinex from
time to time; and

         (j) all other costs associated with operation of the Infinex Centers at
Subscriber's locations and not identified in paragraph 15.

            Subscriber shall pay all reasonable costs and expenses set forth in
this paragraph 14 directly to third-party vendors or to Infinex or the Mutual
Employees as may be determined by Infinex from time to time. In the Infinex
Centers located at Subscriber's locations, Subscriber shall permit the use only
of promotional materials approved or furnished by Infinex. Infinex may from time
to time, following notice to Subscriber, eliminate one or more of Subscriber’s
direct costs or expenses.

15. Infinex’s Costs and Expenses. Infinex shall be directly responsible for the
following costs and expenses in connection with the operation of the Infinex
Centers:

        (a) sponsored advertising of Infinex and the general promotion of the
Infinex Program;

        (b) all costs associated with the operation of Infinex offices other
than Infinex Centers operated at Subscriber’s locations;

        (c) all costs associated with the recruitment, training, qualification
and employment by Infinex of all employees of Infinex who are not Mutual
Employees; and

        (d) costs associated with compliance activities and supervision of
Infinex Representatives.

16.    Advertising and Promotion. In connection with any efforts to advertise
and promote the Infinex Program and the Infinex Centers operated at Subscriber's
locations, Infinex may use Subscriber’s name or the name of any entity that
controls Subscriber and may identify Subscriber's locations at which Infinex
Centers are located. Subscriber shall secure Infinex's prior written approval of
all advertising and promotional materials, if any, prepared by or on behalf of
Subscriber which mention Infinex or the Infinex Program. All such advertising
and promotional materials shall make it clear that the Infinex Program is
provided by Infinex and not by Subscriber or any affiliate of Subscriber.
Subscriber may use, with Infinex's prior written approval, any other name, trade
name, servicemark, trademark logo or the like ("Subscriber Trade Name") in
connection with the Infinex Program, e.g., "ABC Securities, offered through
Infinex." However, to the extent Subscriber uses a Subscriber trade name,
Subscriber shall be responsible for all costs, expenses and liabilities ensuing
from the use of such trade name and shall indemnify Infinex as provided in
subparagraph 9(a) hereof.

17. Bankruptcy, changes in control, etc. Either party hereto shall give the
other party prompt written notice in the event that such party (i) liquidates or
is dissolved; (ii) makes an assignment for the benefit of creditors, becomes
insolvent or is unable to pay its debts as they mature, files a voluntary
petition for bankruptcy or a petition, answer or consent seeking reorganization
or readjustment of its indebtedness under applicable bankruptcy or insolvency
laws, consents to the appointment of a receiver, sequestrator or trustee for all
or a substantial part of its property or takes corporate or other action for the
purpose of effecting any of the foregoing; (iii) has filed against it a petition
for proceeding in bankruptcy or for its reorganization or for the readjustment
of its indebtedness under applicable bankruptcy or insolvency laws or has a
receiver, sequestrator or trustee appointed for it or for .all or a substantial
part of its property; or (iv) merges, consolidates or reorganizes in a
transaction in which such defaulting party is not the surviving entity, sells,
its assets or experiences a transfer to any person or group of 25% or more of
its outstanding equity interest. The party receiving such notice shall have the
right to terminate this Agreement upon the happening of any such event.

18.    Term. This Agreement shall have an initial term of one year and shall
continue thereafter until either party hereto shall terminate this Agreement
pursuant to subparagraph 19(a) hereof.

19. Termination; suspension.

        (a)     Neither Subscriber nor Infinex shall have the right to terminate
this Agreement, except pursuant to paragraph 17 or subparagraphs 19 (b) or (c)
hereof, for a period of one year commencing on the Effective Date. Thereafter,
either Subscriber or Infinex may terminate this Agreement upon ninety (90) days
prior written notice to the other party, such notice to be given not earlier
than the first day of the tenth calendar month of the initial term of this
Agreement.

        (b)    Either Subscriber or Infinex (the "declaring party") may
immediately suspend performance under this Agreement, and may thereafter
terminate this Agreement pursuant to the procedures set forth in this
subparagraph 19(b), in the event the other party (the "breaching party") is in
breach of any material agreement made by the breaching party under this
Agreement. The declaring party shall promptly notify the breaching party of the
grounds for any such suspension. The breaching party shall have ten days
following such notice to resolve the matter(s) specified therein to the
declaring party's satisfaction prior to any termination of this Agreement. In
the event that the breaching party fails so to resolve any such matter(s) within
the prescribed time and the declaring party does not agree in writing to extend
the period for resolution of any such matter(s), the declaring party may
terminate this Agreement upon the expiration of such 10-day period.

        (c)     Infinex may terminate this Agreement at any time, upon written
notice to Subscriber, if Subscriber or any entity controlling Subscriber
directly or indirectly offers or makes available securities brokerage,
investment advisory or insurance products or services that Infinex, after
careful consideration and following consultation with Subscriber, reasonably
deems to be detrimental to the operation of the Infinex Program at Subscriber's
locations. Subscriber may terminate this Agreement at any time, upon written
notice to Infinex, in the event that the Securities and Exchange Commission or
any other governmental agency or authority, by reason of a change in policy or
other factors outside of Subscriber's control requires Subscriber to register as
a broker-dealer or determines that Subscriber's execution of this agreement, or
performance thereunder, is not authorized by or in violation of applicable laws
or regulations.

        (d)    In the event that Infinex or Subscriber terminates this
Agreement: (i) Subscriber shall immediately cease representing itself as a
participant in the Infinex Program, discontinue use of all Infinex's materials
and all materials bearing Infinex's name, logo or servicemark, return to Infinex
any equipment, signs, materials, furnishings and supplies purchased by Infinex
and promptly remove Infinex's name, logo or servicemark from any such items
purchased by Subscriber, and (ii) Subscriber shall return to Infinex all records
relating to Infinex's brokerage, investment advisory and insurance accounts, all
Infinex's procedures and compliance manuals and all Infinex's forms and
documents and shall so certify in writing to Infinex within ten days of the date
of termination.

        (e)    In the event that this Agreement is terminated by the parties
hereto pursuant to the provisions of subparagraph 19(a) hereof or is terminated
by Subscriber pursuant to paragraph 17 or subparagraphs 19(b) or 19(c) hereof
and Subscriber wishes to make the service of another securities broker-dealer,
investment adviser or insurance agency available to its customers, Infinex shall
use its best efforts to facilitate the orderly transfer to such broker-dealer,
investment adviser or insurance agency of the brokerage accounts, investment
advisory accounts or insurance accounts established through the Infinex Centers
operating at Subscriber's locations and shall otherwise cooperate with
Subscriber to achieve a smooth transition to such other broker-dealer,
investment adviser or insurance agency. Subscriber agrees to reimburse Infinex
for all reasonable costs and expenses incurred by Infinex in connection with its
obligations under this subparagraph 19(e).

        (f)    In the event that this Agreement is terminated by either party
pursuant to the provisions of paragraph 17 or subparagraphs 19(a), 19(b) or
19(c) hereof and Subscriber does not wish to make services of another securities
broker-dealer, investment adviser or insurance agency available to its
customers, all Subscriber customer accounts with Infinex shall be segregated at
Infinex and control of such accounts shall not be transferred to any other
Subscriber institution except as shall be directed by written customer request.

20. Additional Representations and Warranties of Subscriber. Subscriber
represents and warrants to Infinex that, subject to any future regulatory orders
or agreements, (i) Subscriber has full legal right, power and authority to enter
into and perform this Agreement; (ii) this Agreement has been duly authorized,
executed and delivered by Subscriber and constitutes the legal, valid and
binding agreement of Subscriber; and (iii) no consent, approval, authorization
or order of any governmental agency or authority, except those disclosed to
Infinex in writing by Subscriber, is required to be obtained by Subscriber in
connection with the transactions contemplated by this Agreement on the part of
Subscriber to be performed. Subscriber hereby agrees that, in connection with
the Infinex Program, it shall comply with all applicable federal and state laws,
regulations, rates and regulatory directives, including but not limited to the
Interagency Statement on Retail Sales of Nondeposit Investment Products dated
February 15, 1994, as amended (the "Interagency Statement").

21. Representations and Warranties of Infinex. Infinex represents and warrants
to Subscriber that: (i) Infinex has full legal right, power and authority to
enter into and perform this Agreement; (ii) this Agreement has been duly
authorized, executed and delivered by Infinex and constitutes the legal, valid
and binding agreement of Infinex; and (iii) no consent, approval, authorization
or order of any governmental agency or authority, except any consent or approval
required by applicable state securities or insurance laws (which consent or
approval Infinex shall obtain prior to operation of an Infinex Center in any
state), is required to be obtained by Infinex in connection with the Infinex
Program, the operation of the Infinex Centers at Subscriber's locations, and the
other transactions contemplated by this Agreement on the part of Infinex to be
performed. Infinex hereby agrees that, in rendering services pursuant to the
Infinex Program, Infinex shall comply with all applicable state and federal laws
and regulations, including but not limited to the State of Maine Bureau of
Financial Institutions Regulation 29, and will act consistently with (i) the
provisions of the Interagency Statement, and particularly the provisions of the
Interagency Statement relating to customer disclosures, and (ii) all rules,
regulations, directives, and policy statements as may be issued by state,
federal and self regulatory agencies having authority over the business and
operations of Infinex or Subscriber. Subscriber is hereby authorized to monitor
Infinex and periodically review and verify that Infinex and the Mutual Employees
are complying with this Agreement. Nothing in this paragraph 21 shall be
construed as creating an obligation on the part of Subscriber to monitor such
activities for the benefit of Infinex.

22. Confidentiality and Compliance with Security Standards.

        (a)    The parties hereto shall keep confidential any information
regarding the business and affairs of the others which it may acquire as a
result of this Agreement and which is not otherwise generally available to the
public, which requirement shall survive termination of this Agreement. Without
limiting the generality of the foregoing, Infinex shall not sell, give, transfer
or otherwise disclose to any third party, without the prior written consent of
Subscriber, any list of Infinex Customers or other Infinex Customer information,
except as may be required in connection with the services provided by Infinex to
Infinex Customers or as may otherwise be required by law.

        (b)    The parties hereto agree that, in addition to, and without
limiting the generality of, Section 22(a) above, they shall keep all Nonpublic
Personal Infom1ation (as defined in the Gramm-Leach-Bliley Act of 1999 (the "GLB
Act") and the various regulations promulgated thereunder by the federal and
state regulators of financial institutions (the "GLB Regulations")) received
from the other confidential and shall maintain and use such information in
accordance with all applicable laws, rules and regulations, including but not
limited to the GLB Act and the applicable GLB Regulations. Without limiting the
generality of the foregoing, the parties hereto agree that, to the extent
applicable, they shall comply with the Nonpublic Personal Information reuse and
redisclosure limitations of the GLB Act and applicable GLB Regulations as they
relate to the marketing of financial products and services offered pursuant to
joint agreements between unaffiliated financial institutions.

        (c)    The parties hereto acknowledge the importance of maintaining the
security and integrity of Nonpublic Personal Information received from the other
and agree to take all steps reasonably necessary to prevent the unauthorized
disclosure or use of such Nonpublic Personal Information and to prevent such
Nonpublic Personal Information from entering the public domain. The parties
hereto hereby represent and warrant to one another that they are familiar with
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information adopted by the federal regulators of depository institutions (the
"Security Standards") and agree to implement and maintain throughout the term of
the Agreement appropriate security measures designed to meet the objectives of
the Security Standards, which security measures shall be no less stringent and
protective than that which is necessary to meet industry standards. The parties
hereto agree to periodically review and revise their security measures to meet
the objectives of the Security Standards and to meet or exceed industry
standards as such standards evolve. Each party hereto understands and agrees
that the others have certain oversight responsibilities under the Security
Standards and, as such, they may be required to monitor one another to confirm
that each has satisfied its obligations to implement appropriate security
measures. To that end, the parties hereto agree to provide, when requested by
the other parties from time to time, such information (including without
limitation audits and test results relating to such party’s security measures)
as may be reasonably requested.

23. Notices. All notices, requests, demands, claims and other communications
provided for herein shall be given in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if it is sent
by registered or certified mail, return receipt requested, postage prepaid, or
reputable delivery service, to the addresses set forth on the signature page of
this Agreement. Any party hereto may send any notice, request, demand, claim, or
other communications hereunder to the intended recipient in the address set
forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail),
but no such notice, request, demand, claim, or other communication shall be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims, or other communications hereunder are to be delivered by giving
the other parties notice in the manner herein set forth.

24. Approval of Government Authorities. This Agreement and the respective
obligations of the parties hereto (other than pursuant to the last sentence of
this paragraph 24 are conditioned upon the acquisition by Subscriber of any
consents, approvals, authorizations or orders disclosed to Infinex by Subscriber
pursuant to paragraph 20 hereof and upon Infinex’s acquisition of any consent or
approval required by applicable state securities or insurance laws. Infinex and
Subscriber shall cooperate with each other in obtaining all governmental
approvals necessary to the commencement and operation of the Infinex Centers at
Subscriber’s locations and shall furnish the other party with any such
information and documents as such party may reasonably request in connection
with the acquisition of such approvals.

25. Arbitration. Any controversy between Infinex and Subscriber arising out of
or relating to this Agreement, or the breach thereof, shall be resolved by
arbitration in accordance with the rules then in effect of the National
Association of Securities Dealers, Inc., or, if such controversy is not
arbitrable pursuant to the rules of such entity, in accordance with the rules
then in effect of the American Arbitration Association at a proceeding located
in Hartford, Connecticut. It is hereby understood and agreed that the decision
of any such arbitrator shall be based upon the terms and conditions of this
Agreement, as set forth herein.

26. Miscellaneous.

        (a)    This Agreement constitutes the entire understanding of the
parties with respect to its subject matter. This Agreement may be amended only
in writing signed by the parties. The parties hereto may not assign this
Agreement without the prior written consent of the other parties. This Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against, the successors and permitted assigns of each of the parties.

        (b) The parties hereto shall not use any servicemark, trade name or
trademark of the other party hereto without the prior written consent of such
other party, except for the use by Infinex of any trade name, trademark,
servicemark or logo used in connection with the Infinex Program. The parties
hereto recognize and acknowledge that failure by any of them to comply with the
provisions of this Agreement regarding permitted use by such party of the other
parties’ name logo and servicemark, equipment, signs, materials, furnishings and
supplies and items bearing such other party’s name, logo or servicemark may
result in damage to such other party for which monetary damages would be
inadequate. The parties hereto therefore agree that they shall be entitled to
specific performance of the other party’s obligations pursuant to such
provisions.

        (c) The parties hereto shall not be liable to the other parties for
special, indirect or consequential damages arising out of any breach of their
obligations under this Agreement, other than their obligation to indemnify each
other party pursuant to paragraph 9 of this Agreement. Remedies provided herein
are not exclusive.

        (d) Neither Subscriber nor Infinex shall hold itself out as an agent,
joint venturer or partner of the other or of any of the subsidiaries or
companies controlled directly or indirectly by or affiliated with the other.

        (e) The captions of the paragraphs and subparagraphs of this Agreement
shall not affect its interpretation.

        (f) In the event that any court of competent jurisdiction declares
invalid any provision of this Agreement, such invalidity shall have no effect on
the other provisions hereof, which shall remain valid and binding and in full
force and effect, and to that end the provisions of this Agreement shall be
considered severable.

        (g) This Agreement has been accepted by Infinex in, and shall be
governed by and construed in accordance with the laws of, the State of
Connecticut.

 

[Signature page follows]

 

 

 

IN WITNESS WHEREOF, Infinex and Subscriber have executed this Agreement on the
dates indicated below.

INFINEX INVESTMENTS, INC.

By: /s/ Stephen P. Amrante

Name: Stephen P. Amarante
Title: President & CEO

 

Name of Subscriber:

BAR HARBOR BANKING AND TRUST COMPANY

By: /s/ Joseph Murphy

Name: Joseph Murphy
Title: Chief Executive Officer

 

> > > > > > Address of Subscriber for
> > > > > > notices hereunder:
> > > > > > 82 Main Street
> > > > > > PO Box 400
> > > > > > Bar Harbor, ME 04609
> > > > > > Attention: Joseph Murphy
> > > > > > 
> > > > > > Address of Infinex for notices
> > > > > > hereunder:
> > > > > > Infinex Investments, Inc.
> > > > > > 10 Waterside Dr.
> > > > > > Farmington, Connecticut 06032
> > > > > > Attention: President
> > > > > > 
> > > > > >  

 

SCHEDULE 1

Computation of Revenue Sharing Payments



Infinex shall make Revenue Sharing Payments to Subscriber in accordance with
Section 7 of the Agreement in an amount equal to 80% of Net Commissions (as
hereinafter defined). For purposes hereof, the term "Net Commissions" shall mean
all commissions and investment advisory fees generated by Infinex with respect
to securities and insurance transactions and investment advisory services which
occur at or are attributable to the Infinex Centers operated at Subscriber’s
locations, including but no limited to 12b-1 and related fees received by
Infinex, less all transaction costs payable by Infinex.

 

 

SCHEDULE 2

Potential subscriber expenses that may be deducted from revenue sharing payments
include, but are not limited to the following:

Expenses



> Recruitment (i.e., advertising, newsletters)
> Market Information (i.e., S&P Research and Bond guides)
> Technology Resources, Net Exchange Pro, PIRS
> Insurance (E&O coverage)
> Education – Employee study and training materials, continuing education
> materials
> Execution Services/Processing fees – Insurance chargebacks, trading errors,
> ticket charges
> Product/Marketing Technology Development fee $200*
> Historical Research (previous years’ tax history, sales history, etc.)
> Trade Execution Charges

Registration, Appointment & Certification Fees



> NASD fees – registration fees, fingerprints, continuing education,
> examinations, renewals
> State fees – branch registration
> State Insurance fees – appointments, licenses, certifications and renewals

Miscellaneous Expenses



    SIPC decal

 

 

 *fee subject to change

 

 

 

 